—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), entered on or about August 24, 1994, which, in this CPLR article 78 proceeding, denied and dismissed the petition challenging respondents’ determination revoking petitioner’s license to possess a handgun for target shooting, unanimously affirmed, without costs.
The record indicates that in violation of the applicable licensing provision (38 RCNY 5-22 [a] [16]), petitioner carried a loaded handgun, not in a locked container, and failed to proceed directly from the firing range to his home. Additionally, the Hearing Officer found that petitioner provided unreliable and evasive testimony at the hearing and displayed a lack of responsibility and thus did not possess the good moral character required (38 RCNY 5-02 [a]). Accordingly, the determination has a rational basis in the record and was not an abuse of discretion, and was properly confirmed (Sewell v City of New York, 182 AD2d 469, 473, lv denied 80 NY2d 756). Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.